NICHOLS, Justice.
The Defendant, Neal Morrison, contends on this appeal that the revocation of his probation ordered by the Superior Court, Penobscot County, must be set aside. He argues that the probation officer who reported his probation violation failed to exercise due diligence in attempting to locate him before filing a written notice with the court pursuant to 17-A M.R.S.A. § 1205(1). The “due diligence” requirement found in the statute relates only to the procedure to be employed in obtaining a warrant. Once there was probable cause to suspect a violation of his probation, the Defendant was subject to arrest and to revocation proceedings regardless of whether due diligence had been used.
The remaining issues that the Defendant raises do not merit discussion.
The entry is:
Judgment affirmed.
All concurring.